         Case 1:19-cv-00945-RDM Document 25 Filed 06/20/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf of
 themselves and all others similarly situated,

                 Plaintiffs,

         v.                                             Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                Defendant.


              THIRD NOTICE OF FILING OF CONSENT TO JOIN FORMS

       Plaintiffs attach one Consent to Join Form for the individuals identified on Exhibit A. This

individual chooses to participate in this Equal Pay Act civil action as a collective action.

                                                    Respectfully Submitted,

Date: June 20, 2019                                 /s/ Deborah K. Marcuse________________
                                                    Deborah K. Marcuse (D.C. Bar No. 995380)
                                                    SANFORD HEISLER SHARP, LLP
                                                    111 S. Calvert Street, Ste. 1950
                                                    Baltimore, MD 21202
                                                    Telephone: (410) 834-7415
                                                    Facsimile: (410) 834-7425
                                                    dmarcuse@sanfordheisler.com

                                                    David W. Sanford (DC Bar No. 457933)
                                                    Russell L. Kornblith (pro hac vice)
                                                    SANFORD HEISLER SHARP, LLP
                                                    1350 Avenue of the Americas, 31st Floor
                                                    New York, NY 10019
                                                    Telephone: (646) 402-5650
                                                    Facsimile: (646) 402-5651
                                                    dsanford@sanfordheisler.com
                                                    rkornblith@sanfordheisler.com

                                                    Attorneys for Plaintiffs, the Proposed Classes,
                                                    and the Proposed Collective
